Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 15, 2017

The Court of Appeals hereby passes the following order:

A17D0305. WILLIAM MITCHELL v. THE STATE.

      William Mitchell pled guilty to two counts of theft by receiving stolen
property. He later filed motions for an out-of-time appeal and for the appointment of
counsel, which the trial court denied. Mitchell filed a notice of direct appeal to this
Court, and his appeal has been docketed as Case No. A17A1110. Mitchell also filed
an application for discretionary appeal in the Supreme Court, which transferred the
application here upon finding no basis for jurisdiction in that Court.
      We lack jurisdiction over this application because it was not timely filed. An
application for discretionary appeal must be filed within 30 days of the entry of the
order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). The order that Mitchell wishes to appeal was entered on August 23,
2016, but he did not file this application until 141 days later, on January 11, 2017.
Consequently, this application is hereby DISMISSED for lack of jurisdiction.1

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/15/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Even if the application had been timely filed, we would dismiss it as
superfluous in light of Mitchell’s direct appeal pending from the same order.